F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              JUL 30 1998
                                 TENTH CIRCUIT
                            __________________________                   PATRICK FISHER
                                                                                  Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

 v.                                                        No. 97-7100
                                                            (E.D. Okla.)
 ROSE BURRIS,                                         (D.Ct. No. 97-CR-22-B)

          Defendant-Appellant.
                          __________________________

                             ORDER AND JUDGMENT *
                            __________________________

Before SEYMOUR, BRORBY, and BRISCOE, Circuit Judges.
                  __________________________


      Ms. Burris entered a guilty plea to the crime of maintaining a place for the

distribution of cocaine base, in violation of 21 U.S.C. § 856(a)(1), and received a

seventy-one month sentence. She appeals the length of her sentence. Her counsel

has filed an Anders brief. 1 We affirm.




      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.

      1
          See Anders v. California, 386 U.S. 738 (1967).
      Ms. Burris was originally charged with six drug-related counts. She

entered into a written plea agreement, with the result being a dismissal of five

counts and her guilty plea to the count in question.



      In Ms. Burris’ presentence report, the probation office concluded her base

offense level was 28 (based upon twenty to thirty-five grams of cocaine base). It

then determined the base level should be reduced by three levels for acceptance of

responsibility, yielding a net offense level of 25. Ms. Burris’ criminal history

score of four yielded a criminal history category of III, which resulted in a

sentencing guideline range of seventy to eighty-seven months.



      Ms. Burris filed an objection to the presentence report. The essence of the

objection was that 24.1 grams of the 30.9 grams of cocaine base used to

determine the base offense level should not have been attributed to her, as this

amount was seized from the pocket of a coat she claimed she did not own. The

district court, prior to sentencing, determined a sentence of seventy to seventy-

one months would be appropriate considering Ms. Burris’ conduct.             2
                                                                                 The district


      2
          The district court, at the sentencing hearing, found as follows:

             It should be noted in the record of this hearing that I have reviewed
      the presentence report and the objections attached thereto and that I have
      determined that a sentence of imprisonment of 70 or 71 months is the

                                             -2-
court then found the ultimate sentence of seventy-one months given to Ms. Burris

would be within the range of punishment permitted under the guidelines even if

the court sustained the defendant’s objection to the presentence report. Counsel,

at the sentencing hearing and in his   Anders brief, concluded the objection to the

presentence report was rendered moot because of the district court’s

determination.



       If the district court had excluded the 24.1 grams of cocaine base, the base

level would have been based on the remaining 6.8 grams. Under the 1995 edition

of the Guideline Manual, which was the manual used to compute the guideline

range in this case, the base offense level should be 26 if there is at least 5 grams

but less than 20 grams of cocaine base. United States Sentencing Commission,

Guidelines Manual , § 2D1.1(7) (1995). Assuming the same three-level reduction

for acceptance of responsibility, this would result in an offense level of 23. With

an offense level of 23 and a criminal history category of III, the sentencing




       appropriate total punishment for the conduct underlying the count of
       conviction. I make that determination without regard to the drug amount in
       dispute and would not decrease the sentence if the guideline range were
       lower in this case by excluding the 24.1 grams.

              On the basis of that finding, I can see no reason to hear any evidence
       with respect to the pending objection....


                                            -3-
guideline range is fifty-seven to seventy-one months. United States Sentencing

Commission, Guidelines Manual , Sentencing Table (1995). The district court was

correct in its calculations; the sentence falls within both of the potentially

applicable guideline ranges.



       Even if we were to reach the question raised by Ms. Burris and rule the

district court erred in its calculation of the amount of cocaine base, we would not

remand for resentencing because the court made it clear the sentence would have

been the same under either of the applicable guideline ranges.          See United States

v. Urbanek , 930 F.2d 1512, 1516 (10th Cir. 1991). Like counsel, we can find no

error. Counsel’s request to withdraw in accordance with            Anders is granted. The

judgment and sentence of the district court is, in all respects,      AFFIRMED .



                                            Entered by the Court:

                                            WADE BRORBY
                                            United States Circuit Judge




                                              -4-